Citation Nr: 0332912	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-17 881A	)	DATE
	)
	)


THE ISSUE

Whether a June 1990 decision of the Board of Veterans' 
Appeals (Board) which denied the moving party's claim of 
entitlement to an increased (compensable) disability 
evaluation for service-connected post-traumatic stress 
disorder (PTSD) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The moving party served on active duty in the United States 
Army from February 1969 to February 1971.  He served in 
Vietnam and was awarded the Purple Heart and the Combat 
Infantryman Badge.  

This matter comes before the Board based on a motion for 
revision of a June 5, 1990 Board decision on the grounds of 
CUE.

Procedural History

A November 1985 Department of Veterans Affairs (VA) rating 
decision granted the moving party's claim of entitlement to 
service connection for PTSD and assigned a noncompensable 
rating.  A claim for an increased evaluation was received by 
VA in September 1988 and was denied by the VA Regional Office 
in Milwaukee, Wisconsin in June 1989.  The moving party 
timely appealed.  A June 5, 1990 Board decision denied the 
moving party's claim of entitlement to a compensable 
disability rating for PTSD.  

A motion was filed on behalf of the moving party in December 
2000 for revision of the June 5, 1990 Board decision denying 
entitlement to a compensable evaluation for PTSD on the 
grounds of CUE.  A letter was sent by the Board to the moving 
party's representative on March 6, 2001 noting the request to 
review a prior Board decision on the grounds of CUE and 
informing the representative of the regulations related to 
CUE claims and providing 60 days from the date of the letter 
to file a relevant response.  A letter was received by VA 
from the moving party's representative on April 30, 2001 
withdrawing the request for review of the June 1990 Board 
decision on the grounds of CUE in order to have time to 
review the relevant regulations.  A Board decision dated June 
13, 2001 dismissed the motion without prejudice to refiling.  

A new motion was filed on behalf of the moving party in June 
2002 for reconsideration of the June 5, 1990 Board decision 
denying entitlement to a compensable evaluation for PTSD on 
the grounds of CUE.  This was interpreted by the Board as 
both a motion for reconsideration under 38 U.S.C. § 7103 and 
a CUE claim in accordance with 38 U.S.C.A. § 7111.  A docket 
number was assigned to the CUE motion in November 2002.  The 
claim for reconsideration was denied by a Deputy Vice 
Chairman of the Board in November 2002.  

In July 2003, letters were sent by the Board to the moving 
party and to his representative, noting that a request had 
been made to review a prior Board decision on the grounds of 
CUE in accordance with 38 U.S.C.A. § 7111 and that the 
representative had 30 days from the date of the letter to 
file a relevant response.  No response was received within 30 
days.  The CUE motion is now ready for adjudication by the 
Board.


FINDINGS OF FACT

1.  In June 1990, the Board denied the moving party's claim 
of entitlement to an increased (compensable) disability 
rating for service-connected PTSD.  

2.  The Board's decision of June 1990 was reasonably 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect.


CONCLUSION OF LAW

The Board's June 5, 1990 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400 - 20.1411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party is seeking revision of a Board decision 
dated June 5, 1990 based on the contention that such decision 
contains CUE.  It has been specifically contended that a May 
1989 VA examination clearly demonstrated that the moving 
party's service-connected PTSD warranted a compensable 
evaluation based on the symptomatology reported.  

In the interest of clarity, the Board will provide a factual 
background, discuss the relevant law and VA regulations 
pertaining to Board CUE; and then analyze the moving party's 
contentions and render a decision.

Factual Background

The medical evidence of record in June 1990 showed multiple 
hospitalizations beginning in September 1981 for drug 
dependency.  Both PTSD and drug abuse were diagnosed on VA 
examination in September 1985.  A November 1985 VA rating 
decision granted the moving party's claim of entitlement to 
service connection for PTSD and assigned a noncompensable 
rating effective March 11, 1985.

The moving party was hospitalized at a VA facility for 
approximately one week in June 1988; a week and a half in 
September 1988; and almost one month in October and November 
1988.  The reason for these hospitalizations was drug abuse 
and dependence, principally cocaine.  PTSD was not mentioned.  

In September 1988, the moving party filed a claim for an 
increased rating for his service-connected PTSD.  

A long history of drug abuse was noted on VA examination in 
May 1989.  The moving party reported auditory hallucinations, 
a paranoid-like distrust of other people, insomnia, 
nightmares, flashbacks, depressive episodes, and suicidal 
thoughts.  He was unemployed.  It was concluded that the 
moving party presented symptoms consistent with PTSD and that 
the extent of the symptoms appeared to have compromised his 
cognitive and interpersonal ability.  The diagnoses were PTSD 
per history and mixed drug abuse per history.

In June 1989, the RO denied the moving party's claim.  The 
moving party appealed.

The Board's June 1990 decision noted that it had reviewed all 
of the evidence, including the three reports of 
hospitalizations in 1988 (Board decision, page 2).  
It was concluded by the Board decision that because most of 
the moving party's reported PTSD symptomatology in May 1989 
was subjective in nature and because the mental status 
evaluation was essentially normal, the moving party's PTSD 
might have adversely affected relationships with others but 
was not productive of mild social and industrial impairment 
(page 4).

Pertinent Law and Regulations

Board CUE

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 2002).  Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made.  
38 U.S.C.A. § 7111(c) and (d).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice, 38 C.F.R. §§ 20.1400-1411 (2003).  Pursuant to § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth in this 
paragraph shall be denied.  38 C.F.R. § 20.1404(b) (2003).

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2003), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (the Court).  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE.

Law and regulations pertaining to increased disability 
ratings in effect at the time of the June 1990 Board decision

Only the law as it existed at the time of the Board's 
decision may be considered.  See 38 C.F.R. § 20.1403(b).  In 
other words, the Board cannot apply the benefit of hindsight 
to its evaluation of the June 1990 decision in determining 
whether CUE existed.  Cf. Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  Following is a synopsis of the law and 
regulations pertaining to increased evaluations as such 
existed in June 1990.

(i.)  Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C. § 1155 (1989); 38 C.F.R. §§ 
3.321(a), 4.1 (1989).

(ii.)  Specific schedular criteria for rating PTSD

According to the VA Schedule for Rating Disabilities in 
effect in June 1990, a 30 percent evaluation was warranted 
for PTSD when there was definite impairment of social and 
industrial adaptability.  A 10 percent evaluation was 
warranted for PTSD when there was less symptomatology than 
for the 30 percent evaluation, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A noncompensable evaluation was 
assigned when there were neurotic symptoms which might 
somewhat adversely affect relationships with others but which 
did not cause impairment of working ability.  § 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1989).

The severity of disability is based upon actual 
symptomatology as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  The rating board must not underevaluate the 
emotionally sick veteran with a good work record, nor must it 
overvalue the his or her condition on the basis of a poor 
work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild", "moderate" or "severe" is not determinative of 
the degree of disability, but the report and the analysis of 
the symptomatology and the full consideration of the of the 
whole history by the rating agency will be.  38 C.F.R. 
§ 4.130 (1989).

Analysis

Initial matter - the VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)].  This new law redefines 
the obligations of VA with respect to the duty to assist.  
The VCAA also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  The Board 
has carefully considered the provisions of the VCAA and the 
implementing regulations in light of the record on appeal.

In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court 
held that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to CUE 
motions."  In concluding that the VCAA is not applicable to 
allegations of CUE, the Court majority opinion explained that 
even though the VCAA is a reason to remand "many, many 
claims, . . . it is not an excuse to remand all claims."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant", as defined 
by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person 
seeking a revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE claims.

Based on the Court's precedential decision in Livesay, the 
Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  The Board hastens to 
point out, however, that notwithstanding the fact that the 
VCAA appears to be inapplicable to this case, the moving 
party has been given appropriate notice and has been accorded 
ample opportunity to present evidence and argument concerning 
this matter.  



Discussion

The moving party has challenged on the basis of CUE a June 5, 
1990 Board decision which denied a compensable evaluation for 
his service-connected PTSD.  It has been specifically 
contended on behalf of the moving party that the Board was 
remiss in failing to find that the moving party's service-
connected PTSD warranted a compensable evaluation based on 
the PTSD symptomatology found on VA examination in May 1989.  
See the accredited representative's letter to the Board dated 
June 4, 2002.
  
The Board initially wishes to note that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts: It is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  "Clear and unmistakable error' 
requires that error, otherwise prejudicial, . . . must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-4 (1992).  "It must always be remembered that 
CUE is a very specific and rare kind of 'error'."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

As noted above, the Board found in its June 1990 decision 
that most of the moving party's reported PTSD symptomatology 
in May 1989 was subjective in nature and that the mental 
status evaluation was essentially normal, since he was fully 
oriented, his concentration was fair, and his memory was 
grossly intact.  Consequently, it was concluded that the 
moving party's PTSD symptomatology did not result in the mild 
social and industrial impairment required for a compensable 
evaluation.  The Board obviously took note of the three VA 
hospitalizations in 1988, all of which involved severe 
dysfunction due to substance abuse and none of which so much 
as mentioned PTSD.  

The moving party is essentially contending that the Board 
should have interpreted the May 1989 VA examination report in 
the best possible light.  The moving party did not mention 
the fact that the moving party had been hospitalized on three 
occasions within one year before the Board's decision, that 
his mental status had been carefully evaluated and that none 
of those hospitalization reports so much as mentioned PTSD.   
The exclusive focus on evidence which is arguably favorable 
to the moving party which has been suggested by him is 
absolutely contrary to the Board's statutory mandate to 
evaluate the entire record on appeal.  
See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 19.7(a). 

Boiled down to its essence, the moving party is expressing 
disagreement as to how the Board weighed the evidence in its 
June 1990 decision.  This is not a basis for a valid CUE 
claim.  See 38 C.F.R. § 20.1403(d)(3).  The Court has made it 
clear that a disagreement as to how the facts were weighed or 
evaluated does not provide a basis to find CUE.  See Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992); see also Crippen 
v. Brown, 9 Vet. App. 412, 421 (1996) and cases cited 
therein.  

The Board does not necessarily dispute that reasonable minds 
could have differed as to whether a compensable rating could 
have been granted for the moving party's PTSD in June 1990, 
although as discussed above the evidence of record strongly 
indicated that the moving party's problems were 
overwhelmingly due to drug abuse.  When reasonable minds can 
differ, however, it cannot be said that there was an 
undebatable error, which is the kind of error required for a 
finding of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994).

For reasons expressed above, the Board concludes that the 
June 1990 decision did not contain CUE.  The motion is 
accordingly denied.




ORDER

The motion for revision of the June 5, 1990 Board decision 
based on CUE is denied.



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2




